 


114 HR 1739 IH: FIREARM Act
U.S. House of Representatives
2015-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1739 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2015 
Mrs. Black (for herself, Mr. Poe of Texas, Mr. Fincher, Mr. Duncan of Tennessee, Mr. Fleischmann, Mrs. Blackburn, Mr. Gosar, Mr. Cramer, Mr. Farenthold, Mr. Huelskamp, and Mr. Sessions) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To prohibit the Federal Government from requiring race or ethnicity to be disclosed in connection with the transfer of a firearm. 
 
 
1.Short titleThis Act may be cited as the FIREARM Act. 2.Prohibition on the Federal Government to require race or ethnicity to be disclosed in connection with the transfer of a firearmThe Federal Government may not require any person to disclose the race or ethnicity of the person in connection with the transfer of a firearm to the person. 
 
